Citation Nr: 0841716	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to type II diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy.  The veteran perfected a timely appeal 
of this determination to the Board. 

In a May 2008 written statement, the veteran indicated that 
he wished to claim disability benefits for type II diabetes 
mellitus.  The RO has not yet addressed the issue of 
entitlement to service connection for type II diabetes 
mellitus.  Therefore, the matter is referred to the RO for 
appropriate action.

In June 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claims file.

At his June 2008 Board hearing, the veteran indicated that 
his peripheral neuropathy increased in severity as a result 
of his claimed type II diabetes.  Thus, the issue on appeal 
is stated as it is on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

This matter must be remanded for the following reasons.

In May 2008 the veteran filed a claim of entitlement to 
service connection for type II diabetes.  At his June 2008 
Board hearing, the veteran testified that his physician told 
him that his peripheral neuropathy was exacerbated by his 
type II diabetes.  This claim has yet to be adjudicated by 
the RO.  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progression of the nonservice-connected 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Thus, the 
resolution of the veteran's claim of service connection for 
diabetes type II might be determinative of the veteran's 
claim of service connection for peripheral neuropathy.

Under these circumstances, the Board finds that the issue on 
appeal is inextricably intertwined with the issue of 
entitlement to service connection for type II diabetes.  
Thus, a decision at this time by the Board with respect to 
the veteran's service connection claim for peripheral 
neuropathy would be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

If it has not done so already, the RO 
should, after undertaking any additional 
development deemed appropriate, review the 
entire evidentiary record and adjudicate 
the veteran's service connection claim for 
diabetes mellitus.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy, to include as 
secondary to type II diabetes.  If any 
remaining benefit sought is not granted to 
the veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




